DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/19/22.

Claim Objections
Claims 1-9 are objected to because of the following informalities:  
Claim 1 recites the limitation "the uncured formulation" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Appropriate correction/clarification is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 7 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wagner et al. (US Patent 6,489,903).
	With respect to claim 1, Wagner et al. teaches a method of applying a curable formulation to an object, comprising: 
positioning an amount of formulation (2, Column 4, Lines 27-29, Figure 2) on a surface (1, Column 4, Lines 23-25 and Figure 1) before curing the formulation (Column 4, Lines 27-29 and Lines 40-42, Figures 3 and 6), the formulation being curable by an electromagnetic energy (Column 4, Lines 24-29); 
while the amount of formulation (2) remains on the surface (1, Column 4, Lines 23-25 and Lines 28-29, Figures 1-4), directing a first amount of the electromagnetic energy (Column 4, Lines 27-29, Figure 3) to the formulation to cure a first area of the uncured formulation (4, Column 4, Lines 24-29, Figure 3), while leaving a second area of the formulation uncured (second area is the area under element 3 and note ink image 3 prevents curing of the uv curable coating 2 beneath the image, Column 4, Lines 28-30, Figure 3); and 
applying force to press the surface onto the object to transfer the second area of uncured formulation to the object (Column 4, Lines 34-40 and Figure 5).  
With respect to claim 2, Wagner teaches directing a second amount of the electromagnetic energy to the second area of uncured formulation (9, Column 4, Lines 40-42, Figure 6) that has been transferred to the object (Figure 6) to cure the second area of uncured formulation (7 of Figure 6).  
With respect to claim 7, Wagner et al. teaches directing the second amount of the electromagnetic energy to the second area of uncured formulation includes bulk curing the second area of uncured formulation (surfaces 2 simultaneously cured as shown in Figure 3, Column 4, Lines 27-29).  
With respect to claim 8, Wagner et al. teaches the first amount of electromagnetic energy is directed from a first source of electromagnetic energy (Column 8, Lines 3-6, Figure 8), and the second amount of electromagnetic energy is directed from the first source of electromagnetic energy (Column 7, Line 67-Column 8, Line 3 and Lines 9-12).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Wagner et al. (US Patent 6,489,903) in view of Leong (US Publication 2019/0313765).
With respect to claim 3, Wagner et al. the claimed invention with the exception of detecting a shape of the object prior to directing the first amount of the electromagnetic energy to the formulation.  
Leong teaches detecting a shape of the object (outline of the fingernail as shown in Figures 9A-9D, Paragraph 0061) prior to directing the first amount of the electromagnetic energy to the formulation (Paragraph 0061).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to modify the invention of Wagner et al. to include the step of detecting a shape of the object prior to the first amount of electromagnetic energy as taught by Leong for the purpose of enhancing the precision of deposition on a medium.
With respect to claim 4, Wagner et al. teaches the claimed invention with the exception of first amount of the electromagnetic energy, to the formulation includes directing the first amount of the electromagnetic energy in a pattern that leaves the second area of uncured formulation in a shape corresponding to the detected shape of the object.
Leong teaches directing the first amount (outside checker area of Figure 9B) of the electromagnetic energy (Paragraph 0061), to the formulation (45, Paragraph 0062, Figure 9A) includes directing the first amount of the electromagnetic energy in a pattern (horizontal silhouette of the checkered hatch in Figure 9B and Paragraph 0061) that leaves the second area (47) of uncured formulation in a shape corresponding to the detected shape of the object (Paragraph 0062 and Figure 9B).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to modify the invention of Wagner et al. to include the step to direct a first amount of electromagnetic energy in a pattern to the uncured formulation in a shape as taught by Leong for the purpose of decreasing the time to obtain precision depositing thereby increasing productivity.
With respect to claim 5, Leong teaches the formulation is a nail polish formulation (gel polish in Paragraph 0039), and the object is a fingernail (Figures 9A-9D).  
With respect to claim 9, Wagner et al. the claimed invention including the first amount of electromagnetic energy is directed from a first source of electromagnetic energy (Column 8, Lines 3-6, Figure 8), and the second amount of electromagnetic energy is directed from the first source of electromagnetic energy (Column 7, Line 67-Column 8, Line 3 and Lines 9-12). Wagner does not explicitly disclose is the second amount of electromagnetic energy is directed from a second source of electromagnetic energy different than the first source.  
However, Wagner does teach post-curing at different locations (Column 8, Lines 9-13 and Lines 40-42).
Therefore, it would have been obvious to one of ordinary skill in the art before the present application to have utilized a different source of curing energy for the purpose of curing at a specific/distinct site to simplify the logistics of an image application. 





6.	Claims 6 is rejected under 35 U.S.C. 103 as being unpatentable over Wagner et al. (US Patent 6,489,903) in view of Morgavi (US Patent 6,562,413).
	With respect to claim 6, Wagner et al. teaches the claimed invention with the exception of directing the second amount of the electromagnetic energy to the second area of uncured formulation includes selectively curing the second area of uncured formulation.  
	Morgavi teaches directing the second amount of the electromagnetic energy (42) to the second area of uncured formulation (41’) includes selectively curing the second area of uncured formulation (Column 4, Lines 49-58, Figures 3 and 4).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to modify the invention of Wagner et al. to include the step of directing the second amount of the electromagnetic energy to the second area of uncured formulation includes selectively curing the second area of uncured formulation as taught by Morgavi for the purpose of reducing the cost of operating by reducing the cost of curing the ink.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
a.	Kai et al. (WO 2020/256157), Walia et al. (US Patent 9,687,059), Collett (US Publication 2017/0072702) and Bitoh (US Publication 2015/0216284, US Patent 9,205,672) teaches nail printing apparatuses.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARISSA LIANA FERGUSON SAMRETH whose telephone number is (571)272-2163. The examiner can normally be reached M-F 8 a.m.-5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on 571-272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Marissa Ferguson-Samreth/Examiner, Art Unit 2853                                                                                                                                                                                                        
/MATTHEW G MARINI/Primary Examiner, Art Unit 2853